Citation Nr: 1518376	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus and/or a heart condition, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus and/or a heart condition, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or a heart condition, and if so, whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to July 20, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The issues of entitlement to service connection for peripheral neuropathy of the lower and upper extremities, as well as erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for peripheral neuropathy of the upper extremities was previously denied in a May 2008 rating decision.  The Veteran did not appeal this decision and it is now final.  

2.  Evidence received since the May 2008 rating decision denying service connection for peripheral neuropathy of the upper extremities is neither cumulative nor redundant of the evidence of record at the time of the denial and raises a reasonable possibility of substantiating the claim.  

3.  The claim of entitlement to service connection for peripheral neuropathy of the lower extremities was previously denied in a May 2008 rating decision.  The Veteran did not appeal this decision and it is now final.  

4.  Evidence received since the May 2008 rating decision denying service connection for peripheral neuropathy of the lower extremities is neither cumulative nor redundant of the evidence of record at the time of the denial and raises a reasonable possibility of substantiating the claim.    

5.  The claim of entitlement to service connection for erectile dysfunction was previously denied in a May 2008 rating decision.  The Veteran did not appeal this decision and it is now final.  

6.  Evidence received since the May 2008 rating decision denying service connection for erectile dysfunction is neither cumulative nor redundant of the evidence of record at the time of the denial and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying the Veteran's claim of entitlement to service connection for peripheral radiculopathy of the upper extremities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for peripheral neuropathy of the upper extremities is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The May 2008 rating decision denying the Veteran's claim of entitlement to service connection for peripheral radiculopathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  New and material evidence has been received and the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

5.  The May 2008 rating decision denying the Veteran's claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

6.  New and material evidence has been received and the claim of entitlement to service connection for erectile dysfunction is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, by reopening the claims currently on appeal, the Board is granting in full this limited aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

For historical purposes, the Veteran was originally denied service connection for peripheral neuropathy as secondary to diabetes mellitus in a March 2003 rating decision.  Service connection was subsequently granted for diabetes mellitus, effective as of July 11, 2001, but the denial was confirmed in a June 2003 statement of the case.  The Veteran appealed this decision to the Board in a timely fashion.  However, the claim of entitlement to service connection for peripheral neuropathy was denied by the Board in a February 2005 decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran submitted an additional claim for these disabilities in June 2007, but they were again denied in a May 2008 rating decision.  A claim of entitlement to service connection for erectile dysfunction was also denied in May 2008.  The Veteran did not submit a timely notice of disagreement following this decision, and it is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

The issues presently on appeal were previously denied because the evidence reflected that it was less likely than not that the Veteran's peripheral neuropathy or erectile dysfunction was secondary to his service-connected diabetes.  

Since the last final decision, the Veteran was afforded a VA examination of the nerves.  However, the examiner declined to offer an opinion stating that it would be the same as the one previously provided in August 2008.  A November 2010 VA treatment record suggests that the Veteran fell in 1995 and broke his back.  He then suffered a heart attack in 1997 and has been suffering from "neuropathic symptoms" since these two events.  As the Veteran is now service-connected for a heart condition, this is potentially relevant evidence suggesting that the Veteran's peripheral neuropathy may have been either caused by, or aggravated by, a heart condition.  The claims of entitlement to service connection for peripheral neuropathy are therefore reopened, as this evidence is both new and material.

As for the issue of entitlement to service connection for erectile dysfunction, the Veteran was afforded a VA examination in February 2013.  According to the examiner, this condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The only rationale provided was that coronary artery disease had no role in causing erectile dysfunction.  While the opinion is negative, it is still new and material to the claim on appeal.  Furthermore, under Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), further assistance could result in evidence probative to the Veteran's claim.  As such, the claim of erectile dysfunction is also reopened.  


ORDER

The claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus and/or a heart condition, is reopened.

The claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus and/or a heart condition, is reopened.  

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or a heart condition, is reopened. 





REMAND

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and erectile dysfunction.  He has alleged that these conditions are secondary to either his service-connected diabetes mellitus, his service-connected heart disorder or both.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, neither the physical claims file nor Virtual VA/the Veterans Benefits Management System (VBMS) appear to contain a copy of the statement of the case (SOC) and the formal appeal to the Board (VA Form 9) associated with the claims currently on appeal.  However, the Board's tracking system does reflect that the SOC was issued on June 17, 2013, and that a timely VA Form 9 was received from the Veteran on July 24, 2013.  These are the same dates cited by the Veteran's representative in a February 2015 statement, suggesting that the claims here within are properly before the Board.  These items must be associated with the claims file before appellate review can proceed.  

The record further reflects that the Veteran needs to be scheduled for a new examination regarding the etiology of his claimed peripheral neuropathy of the upper and lower extremities.  The previous examiner of April 2010 refused to offer any opinion at all regarding whether it was at least as likely as not that the Veteran's peripheral neuropathy was secondary to his service-connected diabetes mellitus because an opinion was previously offered in August 2008.  However, the record does not contain a copy of an August 2008 VA examination report.  Furthermore, no opinion has been provided as to whether it may be at least as likely as not that the Veteran's peripheral neuropathy was either caused by or permanently aggravated by his service-connected coronary artery disease.  

As for the claim of entitlement to service connection for erectile dysfunction, the opinion provided is inadequate.  In February 2013, the VA examiner simply stated that "CAD has no role in causing ED."  No further rationale was provided and the examiner offered no opinion regarding aggravation.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In light of the above, the Veteran should be scheduled for new examinations for his peripheral neuropathy and his erectile dysfunction.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Complete rationales must be provided and the examiner(s) must address the issue of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the June 17, 2013, statement of the case, and the July 24, 2013, VA Form 9 with the claims folder, either physically or electronically.  

2.  Schedule the Veteran for a VA examination before an appropriate physician regarding his claimed peripheral neuropathy of the upper and lower extremities.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

Is it at least as likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities manifested during, or as a result of, active military service, to include exposure to Agent Orange?

Is it at least as likely as not that the Veteran's peripheral neuropathy of the upper and/or lower extremities was either caused by, or, aggravated by his service-connected diabetes mellitus Type II?

Finally, is it at least as likely as not that the Veteran's peripheral neuropathy of the upper and/or lower extremities was either caused by, or, aggravated by his service-connected coronary artery disease or any associated heart attack?

A complete rationale must be provided for all requested opinions and the Veteran's lay assertions regarding the history and onset of his symptomatology must be considered and discussed.  

3.  Schedule the Veteran for a VA examination before an appropriate physician regarding his erectile dysfunction.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

Is it at least as likely as not that the Veteran's erectile dysfunction manifested during, or as a result of, active military service, to include exposure to Agent Orange?

Is it at least as likely as not that the Veteran's erectile dysfunction was either caused by, or, aggravated by his service-connected diabetes mellitus Type II?

Finally, is it at least as likely as not that the Veteran's erectile dysfunction was either caused by, or, aggravated by his service-connected coronary artery disease or any associated heart attack?

A complete rationale must be provided for all requested opinions and the Veteran's lay assertions regarding the history and onset of his symptomatology must be considered and discussed.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


